                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 In Re:

 CALHOUN COUNTY CONTRACTING
 CORPORATION,

           Debtor.
 _____________________________________

 HARRY D. RIMBEY,

             Appellant,

 v.                                           Case No. 19-CV-00736-NJR

 NEWTEK SMALL BUSINESS                        Bankruptcy Case No. 08-31414
 FINANCE,

            Appellee.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      On July 8, 2019, Appellant Harry D. Rimbey filed a notice of appeal from an order

of the United States Bankruptcy Court for the Southern District of Illinois (Doc. 2). This

matter is now before the Court on Mr. Rimbey’s amended Appellant’s Brief and Response

to Order Reserving Ruling in support of his Motion for Leave to Proceed in Forma Pauperis

(“IFP “) (Docs. 13, 19, 20). This Court previously reserved ruling on the Motion for Leave

to Proceed IFP and dismissed Appellant’s Brief without prejudice because the brief did

not include any of the ten criteria listed in Federal Rule of Bankruptcy Procedure 8014(a)

(Doc. 15). Mr. Rimbey then filed an Amended Appellant’s Brief (Doc. 20). The Court again

reserved ruling on the Motion for Leave to Proceed IFP and dismissed Appellant’s Brief

                                       Page 1 of 4
without prejudice because the brief did not include some of the ten criteria listed in

Federal Rule of Bankruptcy Procedure 8014(a), including the complete jurisdictional

statement, table of authorities, statement of the issues, summary of the argument, or

argument. Mr. Rimbey then filed a Second Amended Appellant’s Brief (Doc. 25).

       In reviewing Mr. Rimbey’s pleadings, the undersigned is aware that courts

construe pro se claims generously. Buechel v. United States, 746 F.3d 753, 758 (7th Cir. 2014).

The Court accepts the factual allegations as true, liberally construing those allegations in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645 (7th Cir. 2013). Conclusory statements

and labels, however, are not enough. The plaintiff must allege enough facts to “state a

claim to relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 421

(7th Cir. 2013). An action or claim is frivolous if “it lacks an arguable basis either in law

or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                     LEGAL STANDARDS

       District courts have jurisdiction to hear appeals from a bankruptcy court’s “final

judgments, orders, and decrees.” 28 U.S.C. § 158(a). Bankruptcy appeals are governed by

the Federal Rules of Bankruptcy Procedure, which require an appellant’s brief to contain

the following:

              (1) a corporate disclosure statement, if required by Rule 8012;

              (2) a table of contents, with page references;

              (3) a table of authorities—cases (alphabetically arranged), statutes,
                  and other authorities—with references to the pages of the brief
                  where they are cited;

              (4) a jurisdictional statement, including:

                                          Page 2 of 4
                 (A)the basis for the bankruptcy court’s subject matter
                    jurisdiction, with citations to applicable statutory provisions
                    and stating relevant facts establishing jurisdiction;

                 (B) the basis for the district court’s or BAP’s jurisdiction, with
                     citations to applicable statutory provisions and stating
                     relevant facts establishing jurisdiction;

                 (C) the filing dates establishing the timeliness of the appeal; and

                 (D)an assertion that the appeal is from a final judgment, order, or
                    decree, or information establishing the district court’s or
                    BAP’s jurisdiction on another basis;

             (5) a statement of the issues presented and, for each one, a concise
                 statement of the applicable standard of review;

             (6) a concise statement of the case setting out the facts relevant to the
                 issues submitted for review, describing the relevant procedural
                 history, and identifying the rulings presented for review, with
                 appropriate references to the record;

             (7) a summary of the argument, which must contain a succinct, clear,
                 and accurate statement of the arguments made in the body of the
                 brief, and which must not merely repeat the argument headings;

             (8) the argument, which must contain the appellant’s contentions
                 and the reasons for them, with citations to the authorities and
                 parts of the record on which the appellant relies;

             (9) a short conclusion stating the precise relief sought; and

             (10) the certificate of compliance, if required by Rule 8015(a)(7) or (b).

FED. R. BANKR. P. 8014(a). A district court has the authority to summarily affirm a

bankruptcy court’s judgment as a sanction for serious non-jurisdictional, procedural

defects. See Chlad v. Chapman, 2018 WL 4144627, at *3 (N.D. Ill. Aug. 30, 2018) (collecting

cases).


                                        Page 3 of 4
                                       DISCUSSION

       As Appellee states in its Motion to Stay, again, Mr. Rimbey’s submission fails to

comply with Rule 8014(a) (Doc. 30). The disorganized brief and response do not include

a complete jurisdictional statement or statement of the issues. Although the Court

liberally construes pro se pleadings, unrepresented parties are not exempt from court

rules. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). And in this case, the Court

cannot determine the basis for its jurisdiction or whether Mr. Rimbey’s claims hold up

under the scrutiny of 28 U.S.C. § 1915(e)(2)(B).

       Accordingly, after giving Mr. Rimbey two chances to amend his Brief for his

Motion for Leave to Proceed in Forma Pauperis, the Court summarily AFFIRMS the

bankruptcy court’s judgment and DISMISSES the appeal with prejudice. The Third

Motion to Dismiss (Doc. 27), Motion for Joinder (Doc. 29), Motion to Stay Briefing

(Doc. 30), and Motion for Status (Doc. 39) are DENIED as moot.

       IT IS SO ORDERED.

       DATED: March 16, 2020


                                                   _____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                        Page 4 of 4
